HAHN, J.
After verdict for the defendants, heard on motion of the plaintiffs for a new trial based upon the usual grounds.
This action arose out of an agreement on the part of the defendants to purchase certain real estate from the plaintiffs. The defence was to the effect that the plaintiffs were not ready to carry out their contract in accordance with the terms of the agreement entered into, and, further, that there was no loss or damage to the plaintiffs because the fair market value of the property was equal to, if not greater than the amount which the defendants had agreed to pay.
A consideration of the evidence leads to the conclusion that the verdict is not against the evidence or the weight thereof but is sustained by the evidence.
Plaintiffs’ motion for a new trial denied.